Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending. Claims 1, 9, 17 are independent. Claims 2-8, 9-16, and 18-24 are dependent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 20150067171) hereinafter Yum in view of Jackson (US 20150229586) hereinafter Jackson.
Regarding claim 1, Yum teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory (i.e. a non-transitory computer-readable medium, or combinations of computer-implemented instructions and hardware, [0246]) and executed by a processor cause the processor to perform acts (i.e. a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, [0247]) comprising: receiving a computing workload demand from a resource demander (i.e. the brokering system receives cloud service request information from the customer of the cloud service brokering service, [0237]), wherein the computing workload demand is received at a brokerage service 
However, Yum does not explicitly disclose sending a virtualization system to install on the computing resource of the private cloud provider; and delivering at least a portion of the computing workload to run within the virtualization system.
However, Jackson teaches sending a virtualization system to install on the computing resource of the private cloud provider (i.e. installing an instance of workload management software within that selected cloud through virtualization through physical provisioning or any other mechanisms of modifying and managing the environment in this concept of a virtual private cloud, [0065]); and delivering at least a portion of the computing workload to run within the virtualization system (i.e. consuming the resources associated with the request according to transmitted workload to the cloud, [0065]). 
Based on Yum in view of Jackson it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate installing an instance of workload management software within that selected cloud through virtualization through physical provisioning or any other mechanisms of modifying and managing the 
One of ordinary skill in the art would have been motivated to utilize Jackson in to Yum system in order to increase cloud services providing capability of Yum system.

Regarding claim 2, Yum teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of configuring the brokerage service to identify a public cloud resource (i.e. This object may keep track of the cloud resources of a customer. This object may include public as well as private resources, [0142]).

Regarding claim 3, Yum teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of configuring a registration console to facilitate registration of a private cloud resource (i.e. an interface facility configured to receive and use registration information to register a plurality of cloud services provided by a plurality of cloud service providers with a cloud service brokering service, claim 17). 

Regarding claim 4, Yum does not explicitly disclose further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of mapping a virtualized computing resource onto a deployment configuration.


Regarding claim 5, Yum teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of identifying a virtualization image based at least in part on the computing workload demand (i.e. the cloud service brokering facility to assess a customer's business systems to download resource image, and/or configuration files from the customer, [0230]).

Regarding claim 6, Yum teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of receiving a result from execution of the computing workload (i.e. the cloud service brokering facility 204 to assess a customer's business systems to report exception/security events and to upload reports to customer, [0230]).

Regarding claim 7, Yum does not explicitly disclose comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of informing a private cloud resource provider of existence of the computing workload demand.
However, Jackson teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of informing a private cloud resource provider of existence of the computing workload demand (i.e. in which 

Regarding claim 8, Yum teaches further comprising instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of receiving an update of resources from the private cloud provider (i.e. The data may be updated by the brokering system 102 communicating with the cloud computing systems 104 in any suitable manner to obtain updated information about the cloud resources, [0028]).

Regarding claims 9-24, the limitations of claims 9-24 are similar to the limitations of claims 1-8 above. Yum further teaches a system (i.e. a system, abstract). Therefore, the limitations of claims 9-24 are rejected in the analysis of claims 1-8 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martinez et al. (US 20160321572), The present invention relates to the field of cloud computing, and more particularly, the invention relates to systems and methods for securing, controlling and managing cloud services, applications, platforms and infrastructure.
Gupte et al. (US 20160125489), a marketplace system receives information from multiple service providers as part of onboarding of the multiple service providers with the marketplace system.

FERRIS (US 20100131649 A1), the present teachings relate to systems and methods for embedding a cloud-based resource request in a specification language wrapper, and more particularly to platforms and techniques for incorporating application and/or software appliance specifications into an instantiation or update request to a cloud-based network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
6/2/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447